Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
The Amendment filed 09/06/2022, which amended claims 1 and 12, is acknowledged.
Claims 1-4, 7-12, 17-24 and 27 are pending
Priority
	The instant application is a 371 of PCT/US2017/021959 filed 03/10/2017, which claims priority to provisional application 62/307,119, filed 03/11/2016.
Election/Restrictions
Applicant elected Group I and species 
    PNG
    media_image1.png
    109
    224
    media_image1.png
    Greyscale
, in the reply filed 02/16/2022.
Claims 4, 7-8, 10, 17-24 and 27 were withdrawn from consideration as being directed to a non-elected invention and non-elected subject matter.
Claims 1-3, 9 and 11-12 have been and are examined on the merits.
REJECTIONS WITHDRAWN
35 USC § 102 over US 8,653,086 to Xiao
	Applicant’s arguments that Xiao ‘086 does not explicitly exemplify contacting an AML or ALL cell, is sufficient to overcome this rejection.
REJECTIONS
	The 35 USC 102 rejection over Masangkay is maintained from the previous Office Action.  While the 35 USC 102 rejection over US 8,653,086 to Xiao has been withdrawn, Xiao is now relied upon below in a 35 USC 103 rejection.
Claim Interpretation
Claim 1 is directed toward a method for decreasing transcription of CREB in an AML or ALL cell that overexpresses CREB.  
Prior to the Amendment to the claims filed on 09/06/2022, the claims had been interpreted as a method for modulating transcription of CREB, wherein modulating transcription was equated to modulating the transcription activity of CREB which would appear to be consistent with the teachings of the specification.    
For example, the specification teaches compounds of formula (I) as inhibiting a CREB-CBP protein-protein interaction that modulates transcription of CREB in a cell (pg. 1, lines 20-23), as blocking CREB-dependent gene transcription (pg. 2), and specifically, when discussing modulation transcription of CREB in a cell that overexpresses CREB, teaches that “In some embodiments, the inhibitor compound specifically binds the KIX domain of CREB Binding Protein (CBP),” (page 34, lines 17-26).   Moreover, the specification exemplifies a) Compound A, which is the elected species of instant formula (I), as a competitive inhibitor of CREB binding to CBP, a transcriptional coactivator that binds to KIX domain of CREB (pgs. 45-46), b) Compound A as causing apoptosis by disrupting the CREB-driven expression of anti-apoptotic proteins (pgs. 47-50), and c) Compound A inducing AML cell cycle arrest (pg. 52).  The instant specification does not teach or exemplify decreasing or inhibiting the production of CREB with compounds of formula (I).  
In the amendment filed on 09/06/2022, claim 1 was amended to recite “decreasing transcription of CREB,” and Applicant’s remarks were directed toward decreasing the transcription of CREB, wherein decreasing was equated to inhibiting CREB production (pg. 17, 1st paragraph).  Applicant’s remarks on page 17 state that Masangkay fails to disclose a CREB transcription inhibitor that decreases transcription of CREB in an AML of ALL cells, and that the recited section refers to the transcription activity of CREB and not the transcription of CREB.  Applicant’s remarks on page 18 state that nowhere within Xiao is there a teaching that the compounds of Xiao inhibit transcription of CREB as claimed and that Xiao merely teaches compounds of formula (1), naphthol AS-E, as inhibiting CREB-mediated gene transcription and not transcription of CREB.   
Thus, there appears to be two conflicting interpretations for “decreasing transcription of CREB.”   In order to expedite prosecution, the examiner has applied each of the interpretations and request that Applicants specifically point to portions of the specification that are consistent with their interpretation.    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

NOTE:  The below rejection is being applied based on Applicants interpretation of decreasing transcription of CREB as set forth above.  
Claims 1-3, 9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 is directed to a method for decreasing transcription of CREB in an AML or ALL cell by contacting the cell with an effective amount of a compound of formula (I).   In view of Applicant’s interpretation, the compound is capable of decreasing production of CREB.  See pages 16-17 of the Remarks filed 09/06/2022. 
The instant specification teaches compounds of formula (I) as inhibiting a CREB-CBP protein-protein interaction that modulates transcription of CREB in a cell (pg. 1, lines 20-23).  
In particular, Example 2 of the specification states that Compound A, which is the instant elected species of formula (I), is a competitive inhibitor of CREB binding to CBP, a transcriptional coactivator that binds to the KIX domain of CREB (pg. 45, lines 26-36).  Compound A is taught as binding to the KIX domain of CREB and disrupting CREB-CBP binding in cells to decrease CREB-driven reporter gene expression in AML cells (pg. 46, lines 1-31).  
Example 2 on page 46 of the specification tests the effects of CREB inhibition on AML cells, wherein cells with higher CREB expression exhibited a greater loss of viability when compound A was administered (pg. 47, lines 14-30).  
Example 2 on page 47 states that Compound A specifically disrupts CREB driven transcription in AML cells (pg. 47, lines 31-36).  The ability of Compound A to cause apoptosis by disrupting the CREB-driven expression of anti-apoptotic proteins was examined and transcription of these proteins was found to be decreased.  Thus, compound A caused the downregulation of anti-apoptotic proteins (pg. 50, line 16-pg. 51, line 5).  
Example 2 on page 52 of the specification states that Compound A induces AML cell cycle arrest (line 11).  To characterize transcriptional changes that could explain AML cell cycle arrest, alterations in gene programs revealed by RNA-Seq analysis were examined (pg. 52, lines 33-35).  Mediators of the cell cycle were downregulated following Compound A treatment (pg. 52, 35-37).  
The prior art, Masangkay (Dissertation, published 11/04/2019, IDS), teaches that XX-650-23, which is instant compound A, inhibits the formation of the CREB:CBP complex and works to decrease the expression of CREB-dependent genes and is delays the cell cycle at the G1/S transition (pgs. 102, last paragraph to 103, 1st paragraph.  
US Patent No. 8,653,086 to Xiao (PTO-892) teaches compounds of formula (I) as inhibiting CREB-mediated gene transcription, particularly p-CREB-CBP interaction downstream of CREB phosphorylation.  Naphthol AS-E, a compound of formula (I) is a potent inhibitor of CREB-mediated gene transcription and displays selective cytotoxicity toward cancer cells (Col. 10, line 66-Col. 11, line 12).  
Thus, while the instant specification and prior art teach a number of compounds that are capable of modulating transcription of CREB, wherein modulating transcription equates to modulating the transcription activity of CREB, the specification appears to be silent on any compound that is capable of inhibiting the formation of CREB consistent with Applicant’s interpretation.   
Therefore, the specification does not provide support for a compound of formula (I) that is capable of modulating transcription of CREB as interpreted by Applicants, and thereby fails to comply with the written description requirement.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masangkay (Dissertation published 11/04/2019, IDS) as evidenced by As evidenced by Asmaa (Int J Hematol Oncol Stem Cell Res, published 2020, PTO-892).

Masangkay teaches XX-650-23, 
    PNG
    media_image2.png
    91
    160
    media_image2.png
    Greyscale
, as inhibiting the CREB:CBP complex (pgs. 9-10).  The in vivo effects of XX-650-23 using xenograft NOD-SCID IL-2Rgamma null mouse models are tested (pg. 11).  Mice or MV-4-11 cells were treated daily with the drug XX-650-23 (pg. 11).  The results demonstrated significant inhibition of tumor growth when the drug treatment started on the day of injection of cells (pg. 11).  
As evidenced by Asmaa, MV4-11 is a human AML cell line established from blasts cells of a 10 years old male with biphenotypic B myelomonocytic leukemia (AML) (pg. 73).
Bone marrow samples from normal, acute myeloid leukemia (AML), or relapsed AML patients were treated with XX-650-23.  The study showed that XX-650-23 disrupts the CREB:CPB complex and potentially inhibits the expression of genes involved in cell proliferation, differentiation and survival (pg. 60).  XX-650-23 binds to CBP and disrupts the CREB:CBP complex, leading to a decrease in cell proliferation and apoptosis (pgs. 62 and 65).  Treatment of AML cells with high concentrations of XX-650-23 induced cell death (pg. 65).  
	XX-650-23, 
    PNG
    media_image2.png
    91
    160
    media_image2.png
    Greyscale
, meets the limitations of instant formula (I) when R3, R5, R9, R11 and R12 are H, R6 and R7 form a fused aryl, and R10 is the electron withdrawing group CN, and further meets the limitations of instant formula (II), (V),  and (XXI).
While Masangkay does not explicitly describe XX-650-23 as decreasing transcription of  CREB, XX-650-23 meets the structural limitations of instant formula (I), is Applicant’s elected species, is taught for the same use as instantly claimed, in vivo and in vitro treatment of cancer and AML, and is administered to the same patient population, AML or ALL cells or subjects with AML or ALL,  in the same effective amounts, as instantly claimed.  The instant claims recite “an effective amount of a CREB transcription inhibitor to decrease transcription of CREB” and the instant specification defines this amount on pages 36-37.  On page 19 of Masangkay, XX-650-23 is administered in concentrations ranging from 100pM to 20uM and the instant specification teaches compounds of formula (I) administered in concentrations ranging from 50ng/ml to about 50ug/ml, wherein 1ng/ml is equivalent to 0.025 umol/L (CM2Feet, PTO-892, pg. 1).  Thus, it is reasonable to assume that Masangkay’s methods of administering XX-650-23 to AML or ALL cells would have the same properties as that of the instantly claimed invention; burden is on Applicant to show that prior art does not have these properties.  
Applicants are further reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ.  See MPEP 2112.

NOTE: The below rejections are being applied based on the interpretation that appears to be consistent with the teachings of the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,653,086 to Xiao (PTO-892) in view of Cho (Crit Rev Oncog, published 2011, PTO-892).
Xiao teaches naphthamides of formula I, 
    PNG
    media_image3.png
    123
    218
    media_image3.png
    Greyscale
, as anticancer agents (abstract).  These compounds are useful as therapeutic agents for treating or inhibiting cancers or other neoplasms.  
Leukemia is taught as a cancer treated by these compounds (Col. 4, lines 9-20).  
Compounds of formula I are taught as inhibitors of CREB-mediated gene transcription (Col. 10, line 26-Col. 11, line 11).  These compounds are particularly useful for inhibiting CREB-mediated cancers, neoplasms or diseases, which depend on CREB’s transcription activity for survival (Col. 19, lines 4-18).  
	Exemplified as a compounds of formula (I) is Naphthol AS-E:

    PNG
    media_image4.png
    111
    252
    media_image4.png
    Greyscale
, which meets the limitations of instant formula I when R3, R5, R9, R11 and R12 are H, R6 and R7 form a fused aryl, and R10 is the halogen Cl, and further meets the limitations of instant formula (II), (VII),  and (XXI)
	Naphthol AS-E Phosphate and Naphthol AS-E are exemplified as CREB-Mediated Gene Transcription Inhibitors, wherein Naphthol AS-E is 
    PNG
    media_image5.png
    111
    252
    media_image5.png
    Greyscale
 .  These compounds displayed inhibitory potency against CREB-mediated gene transcription in HEK 293 cells (Col. 45, lines 10-56).  
Naphthol AS-E is exemplified as exhibiting selective cytotoxicity for transformed cancer cells (Col. 45, line 57-Col. 46, line 24).  The selective toxicity suggest that the transformed cancer cells might be addicted to CREB-mediated gene transcription for survival.  This notion was also supported from CREB expression studies in clinical patient samples with acute lymphoid leukemia, where CREB expression was elevated at diagnosis and decreased to undetectable level at remission, but then regained expression at relapse (Col. 46, lines 17-24).
Xiao teaches that overexpressed CREB in cancer cells participates in the regulation of immortalization and transformation of cancer cells, and that overexpressed CREB is seen in patients with acute myeloid leukemia (AML) (Col. 10, line 45-Col. 11, line 14).  
Xiao also teaches its compounds as useful for inhibiting CREB-mediated cancers, and teaches acute lymphoid leukemia (ALL) as a leukemia that overexpresses CREB (Col. 19, lines 4-20, Col. 45, line 59-Col. 46, line 23).
Xiao ‘086 further teaches that the methods can be practiced in vivo in a subject in need of treatment, by administering to the subject a therapeutically effective amount of a compound of formula (I) (Col. 4, lines 5-9).
While Xiao ‘086 teaches a method of treating leukemia by administering Naphthol AS-E, 
    PNG
    media_image5.png
    111
    252
    media_image5.png
    Greyscale
, it differs from that of the instantly claimed invention in that it does not specifically exemplify administering Naphthol AS-E to AML or ALL cells.
Cho teaches that a) CREB overexpression is associated with a poor outcome in ALL and AML patients, b) AML as the most common leukemia in adults and ALL accounts for 70% of childhood leukemia,  and c) tissue samples from patients with ALL and AML overexpress CREB (abstract, pgs. 1-2, 7).  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the leukemia taught by Xiao ‘086 as AML or ALL, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the leukemia taught by Xiao ‘086 as AML or ALL, with a reasonable expectation of success, because Xiao ‘086 teaches Naphthol AS-E Phosphate and Naphthol AS-E as CREB-Mediated Gene Transcription Inhibitors, Xiao ‘086 teaches ALL and AML as CRED-mediated cancers, and Cho teaches that that the tissue samples from patients with ALL and AML overexpress CREB.
While Xiao ‘086 does not explicitly describe Naphthol AS-E phosphate or Naphthol AS-E as decreasing transcription of  CREB, Naphthol AS-E phosphate and Naphthol AS-E meet the structural limitations of instant formula (I), are taught for the same use, in vivo and in vitro treatment of leukemia, wherein AML and ALL are taught as leukemias that overexpress CREB, and is administered to the same patient population, AML or ALL cells or subjects with AML or ALL,  and in the same effective amounts, as instantly claimed.  The instant claims recite “an effective amount of a CREB transcription inhibitor to decrease transcription of CREB” and the instant specification defines this amount, about 10pg to about 100mg, on pages 36-37.  Col. 23, lines 30-49 of Xiao teaches that its compounds can be administered in amounts of about 0.01mg/kg to 10mg/kg.  Thus, it is reasonable to assume that Xiao’s methods of administering the Naphthol AS-E phosphate and Naphthol AS-E to leukemia cells would have the same properties; burden is on Applicant to show that prior art does not have these properties.  
Applicants are further reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ.

RESPONSE TO ARGUMENTS
	Applicant argues that Masangkay fails to disclose a CREB transcription inhibitor that decreases transcription of CREB in an AML cells, that Masangkay shows that XX-650-23 does not alter CREB transcription.
This argument is not persuasive.  While Masangkay does not explicitly describe XX-650-23 as decreasing transcription of CREB, XX-650-23 meets the structural limitations of instant formula (I), is Applicant’s elected species, and is taught for the same use, in vivo and in vitro treatment of cancer and AML.  Additionally, XX-650-23 is administered to the same patient population as that of the instant claim, AML or ALL cells or subjects with AML or ALL,  in the same effective amount.  The instant claims recite “an effective amount of a CREB transcription inhibitor to decrease transcription of CREB” and the instant specification defines this amount on pages 36-37.  On page 19 of Masangkay, XX-650-23 is administered in concentrations ranging from 100pM to 20uM and the instant specification teaches compounds of formula (I) administered in concentrations ranging from 50ng/ml to about 50ug/ml, wherein 1ng/ml is equivalent to 0.025 umol/L (CM2Feet, PTO-892, pg. 1).  Thus, since the same compound is administered to the same population in the same effective amount, it is reasonable to assume that the XX-650-23 of Masangkay would have the same properties; burden is on Applicant to show that prior art does not have these properties.  
	Applicant argues that Masangkay does not teach contacting a cancer cell in vivo with an effective amount of a CREB transcription inhibitor.
This argument is not persuasive.  Masangkay teaches treating mice and teaches that MV-4-11 cells were treated daily with the drug XX-650-23, resulting in significant inhibition of tumor growth when the drug treatment started on the day of the injection of cells (pg. 11).  
Applicant argues that MV-4-11 cells are not specifically AML or ALL cells.
This argument is not persuasive.  As evidenced by Asmaa (Int J Hematol Oncol Stem Cell Res, published 2020, PTO-892), MV4-11 is a human AML cell line established from blasts cells of a 10 years old male with biphenotypic B myelomonocytic leukemia (AML) (Materials and Methods).
	Applicant argues that Xiao teaches inhibition of CREB-mediated gene transcription and not decreasing CREB transcription.
This argument is not persuasive.  While Xiao ‘086 does not explicitly describe Naphthol AS-E phosphate or Naphthol AS-E as decreasing transcription of  CREB, Naphthol AS-E phosphate and Naphthol AS-E meet the structural limitations of instant formula (I), and are taught for the same use, in vivo and in vitro treatment of leukemia, wherein AML and ALL are taught as leukemias that overexpress CREB.  Thus, it is reasonable to assume that the Naphthol AS-E phosphate and Naphthol AS-E of Xiao ‘086 would have the same properties; burden is on Applicant to show that prior art does not have these properties.  
	Since the above rejection over Xiao’086 is a 103 rejection, the reminder of Applicant’s arguments are moot. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622